
	

113 HR 4517 IH: Examination of Exposures to Environmental Hazards During Military Service and Health Care for Atsugi Naval Air Facility Veterans and their Families Act of 2014
U.S. House of Representatives
2014-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4517
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2014
			Mr. Schrader introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To authorize the provision of health care for certain individuals exposed to environmental hazards
			 at Atsugi Naval Air Facility, to establish an advisory board to examine
			 exposures to environmental hazards at such Air Facility, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Examination of Exposures to Environmental Hazards During Military Service and Health Care for
			 Atsugi Naval Air Facility Veterans and their Families Act of 2014.
		2.Advisory Board on Environmental Exposures at Atsugi Naval Air Facility
			(a)EstablishmentThe Secretary of Defense and the Secretary of Veterans Affairs shall jointly establish an advisory
			 board (to be known as the Advisory Board on Environmental Exposures at Atsugi Naval Air Facility) to provide expert advice to the Department of Defense and the Department of Veterans Affairs on
			 matters relating to the exposure of current and former members of the
			 Armed Forces and their dependants to environmental hazards at Atsugi Naval
			 Air Facility, Japan, during the period beginning in 1983, as determined by
			 the Advisory Board, in which the air, water, or soil at Atsugi Naval Air
			 Facility were contaminated due to an incinerator.
			(b)CompositionThe Advisory Board shall consist of seven members, appointed by the President, in consultation with
			 the Secretary of Defense and the Secretary of Veterans Affairs, of whom—
				(1)two members shall be members of military service organizations or organizations recognized by the
			 Secretary of Veterans Affairs under section 5902 of title 38, United
			 States Code (commonly referred to as veterans service organizations);
				(2)two members shall be officials of appropriate Federal agencies, other than the Department of
			 Defense or the Department of Veterans Affairs, with experience in
			 environmental exposure or environmental exposure assessments, health
			 monitoring, or other relevant fields; and
				(3)three members shall be scientists who—
					(A)have backgrounds in environmental exposure or environmental exposure assessments, health
			 monitoring, or other relevant fields; and
					(B)are not officials or employees of the Federal Government.
					(c)Appointments
				(1)DeadlineAll members of the Advisory Board shall be appointed not later than 90 days after the date of the
			 enactment of this Act.
				(2)DurationMembers of the Advisory Board shall serve for three-year terms, subject to renewal, but not longer
			 than six years in total.
				(3)VacanciesA vacancy in the Advisory Board shall be filled in the manner in which the original appointment was
			 made.
				(d)ChairpersonThe members of the Advisory Board shall select from among its membership a Chairperson to serve a
			 one-year term.
			(e)QuorumA majority of the members of the Board shall constitute a quorum.
			(f)MeetingsThe Board shall meet at the call of the Chairperson.
			(g)Compensation
				(1)Officers of the federal government
					(A)In generalA member of the Board who is an employee of the Federal Government may not receive additional pay,
			 allowances, or benefits by reason of the member’s service on the Board.
					(B)Travel expensesEach such member of the Board shall receive travel expenses, including per diem in lieu of
			 subsistence, in accordance with applicable provisions under subchapter I
			 of chapter 57 of title 5, United States Code.
					(2)Other members
					(A)In generalExcept as provided in subparagraph (B), a member of the Advisory Board who is not an employee of
			 the Federal Government—
						(i)shall be paid compensation out of funds made available for the purposes of this title at the daily
			 equivalent of the highest rate payable under section 5332 of title 5,
			 United States Code, for each day (including travel time) during which the
			 member is engaged in the actual performance of duties as a member of the
			 Advisory Board; and
						(ii)while away from the member’s home or regular place of business on necessary travel in the actual
			 performance of duties as a member of the Advisory Board, shall be paid per
			 diem, travel, and transportation expenses in the same manner as is
			 provided under subchapter I of chapter 57 of title 5, United States Code.
						(B)LimitationA member of the Advisory Board may not be paid compensation under subparagraph (A)(ii) for more
			 than 120 days in any calendar year.
					(h)Staff
				(1)In generalThe Chairperson of the Advisory Board may, without regard to the civil service laws and
			 regulations, appoint an executive director of the Advisory Board, who
			 shall be a civilian employee of the Department of Defense, and such other
			 personnel as may be necessary to enable the Advisory Board to perform its
			 duties. The appointment of an executive director shall be subject to
			 approval by the Advisory Board.
				(2)CompensationThe Chairperson of the Advisory Board may fix the compensation of the executive director and other
			 personnel without regard to the provisions of chapter 51 and subchapter
			 III of chapter 53 of title 5, United States Code, relating to
			 classification of positions and General Schedule pay rates, except that
			 the rate of pay for the executive director and other personnel may not
			 exceed the rate payable for level V of the Executive Schedule under
			 section 5316 of such title.
				(i)Detail of government employeesUpon request of the Chairperson of the Advisory Board, the head of any Federal department or agency
			 may detail, on a nonreimbursable basis, any personnel of that department
			 or agency to the Advisory Board to assist it in carrying out its duties.
			(j)TerminationNotwithstanding section 14 of the Federal Advisory Committee Act (5 U.S.C. App.), the Advisory
			 Board shall terminate on the date that is 12 years after the date of the
			 enactment of this Act.
			3.Consideration of environmental exposures at Atsugi Naval Air Facility, Japan
			(a)In generalThe purpose of the Advisory Board established under section 3 is to consider and study cases of
			 exposure of current and former members of the Armed forces and their
			 dependants to potential environmental hazards at Atsugi Naval Air
			 Facility, Japan, during the period beginning in 1983, as determined by the
			 Advisory Board, in which the air, water, or soil at Atsugi Naval Air
			 Facility were contaminated due to an incinerator. The Advisory Board shall
			 evaluate claims related to hazardous environmental exposures at such Air
			 Facility that are submitted to the Advisory Board by members of the Armed
			 Forces, veterans, dependants of members of the Armed Forces and veterans,
			 veterans advocacy groups, and officials of the Department of Defense and
			 the Department of Veterans Affairs with responsibility or experience
			 monitoring the health of current and former members of the Armed Forces.
			(b)Consideration of exposure claimsNot later than 180 days after receiving such a claim, the Advisory Board shall consider the claim
			 and take one of the following actions:
				(1)If the Advisory Board determines that further consideration of the claim is necessary to adequately
			 assess the extent of exposure, the Advisory Board shall convene a science
			 review panel under subsection (c) to make such assessment and report its
			 findings to the Advisory Board.
				(2)If the Advisory Board determines that the extent of exposure is insufficient to warrant further
			 consideration of the claim, the Advisory Board shall make a recommendation
			 of such finding to the Secretary of Defense and the Secretary of Veterans
			 Affairs.
				(3)If the Advisory Board determines that during the time period covered by such claim, members of the
			 Armed Forces and their dependants were exposed to sufficient amounts of
			 environmental hazards to warrant health care or compensation, the Advisory
			 Board shall submit to the Secretary of Defense and the Secretary of
			 Veterans Affairs a report that includes the following:
					(A)Recommendations that—
						(i)such members should receive—
							(I)health care benefits through the Department of Defense specifically designed to address such
			 exposure, as determined by the Secretary of Defense; or
							(II)veterans health care or compensation specifically designed to address such exposure; and
							(ii)dependents of such members should receive health care benefits through the Department of Defense
			 specifically designed to address such exposure, as determined by the
			 Secretary of Defense, or financial compensation, or both.
						(B)Information on cost and attributable exposure, as defined in regulations prescribed pursuant to
			 this Act.
					(c)Science advisory panels
				(1)EstablishmentThe Advisory Board may convene a science advisory panel to assist in the consideration of a claim
			 under this section.
				(2)CompositionA science advisory panel convened under this subsection shall consist of seven scientists who—
					(A)have backgrounds in environmental exposure or environmental exposure assessments, health
			 monitoring, or other relevant fields; and
					(B)are not officials or employees of the Federal Government.
					(3)ChairpersonThe Chairperson of the Advisory Board shall select from among the membership of a science advisory
			 panel an individual to serve as Chairperson of the panel. The individual
			 so selected shall serve a one-year term as Chairperson of the panel.
				(4)Consideration of military exposure claimsNot later than 180 days after requested by the Advisory Board to review a claim, a science advisory
			 panel shall submit a report to the Advisory Board with one of the
			 following recommendations:
					(A)A recommendation that there is insufficient exposure to warrant further consideration of the claim.
					(B)A recommendation that further study of the claim is necessary, to be carried out by, or under the
			 direction of, the science advisory panel in coordination with the Advisory
			 Board.
					(C)A recommendation that, during the time period covered by such claim, members of the Armed Forces
			 and their dependants were exposed to a sufficient risk of exposure to
			 environmental hazards to warrant compensation or health care.
					(d)Subpoena authorityThe Advisory Board and each science advisory panel convened by the Advisory Board under subsection
			 (c) are authorized to require by subpoena the attendance and testimony of
			 witnesses necessary to consider hazardous environmental exposure cases
			 under this section.
			(e)Cooperation of Federal agenciesThe head of each relevant Federal agency, including the Administrator of the Environmental
			 Protection Agency, shall cooperate fully with the Advisory Board and each
			 science advisory panel convened by the Advisory Board under subsection (c)
			 for purposes of considering hazardous environmental exposure cases under
			 this section.
			(f)TerminationNotwithstanding section 14 of the Federal Advisory Committee Act (5 U.S.C. App.), the Advisory
			 Board shall terminate on the date that is 12 years after the date of the
			 enactment of this Act.
			4.Health care services for certain individuals at Atsugi Naval Air Facility, Japan
			(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense, in
			 coordination with the Secretary of Veterans Affairs, shall establish
			 procedures for identifying and compiling a list of individuals exposed to
			 environmental hazards at Atsugi Naval Air Facility, Japan, during the
			 period beginning in 1983, as determined by the Secretaries, in which the
			 air, water, or soil at Atsugi Naval Air Facility were contaminated due to
			 an incinerator. The list may include individuals who were exposed to such
			 hazards as fetuses in utero.
			(b)Eligibility for health careIndividuals included on the list compiled under subsection (a) shall be immediately eligible for
			 health care as follows:
				(1)Dependents shall be eligible for health care benefits through the Department of Defense, as
			 determined by the Secretary of Defense, for any condition, or any
			 disability that is associated with such condition, that is associated with
			 exposure to the contaminants in the air from an incinerator at Atsugi
			 Naval Air Facility.
				(2)Current and former members of the Armed Forces shall be eligible to receive one of the following:
					(A)Health care benefits through the Department of Defense specifically designed to address such
			 exposure, as determined by the Secretary of Defense.
					(B)Health care benefits through the Department of Veterans Affairs specifically designed to address
			 such exposure.
					(c)Report
				(1)In generalNot later than 30 days after compiling the list required under subsection (a), the Secretary of
			 Defense, in coordination with the Secretary of Veterans Affairs, shall
			 submit to the Committee on Armed Services and the Committee on Veterans’
			 Affairs of the Senate and the Committee on Armed Services and the
			 Committee on Veterans’ Affairs of the House of Representatives a report on
			 the compilation of such list.
				(2)ContentThe report required under paragraph (1) shall include—
					(A)the evidence considered in selecting the covered period of air contamination at Atsugi Naval Air
			 Facility; and
					(B)the criteria used to determine whether an individual was exposed to a contaminant during the
			 covered period and the rationale for using those criteria.
					5.Annual report
			(a)In generalNot later than one year after the date of the enactment of this Act, and annually thereafter, the
			 Secretary of Defense, in consultation with the Secretary of Veterans
			 Affairs, shall submit to the Committee on Armed Services and the Committee
			 on Veterans’ Affairs of the Senate and the Committee on Armed Services and
			 the Committee on Veterans’ Affairs of the House of Representatives a
			 report on health care and other benefits provided under this Act.
			(b)ContentThe report required under subsection (a) shall include the following:
				(1)A description of the classes of individuals who have received health care and other benefits under
			 this Act during the reporting period.
				(2)A description of the health care benefits that have been provided to such individuals.
				(3)A description of the procedures used to identify individuals exposed to environmental hazards at
			 Atsugi Naval Air Facility, Japan.
				(4)Recommendations for any additional legislation necessary to implement this Act.
				6.RegulationsThe Secretary of Defense and the Secretary of Veterans Affairs shall jointly prescribe regulations
			 to carry out the provisions of this Act, including guidelines regarding
			 health conditions and symptoms that may be attributed to hazardous
			 environmental exposures at Atsugi Naval Air Facility, Japan.
		7.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act.
		
